DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

	At [0018] of the originally filed Specification, the term “transference” is specifically defined as “the fraction of ions transported across the molten carbonate electrode that correspond to carbonate ions, as opposed to hydroxide ions and/or other ions.” Therefore, and for purposes of examination, instantly claimed term “transference” will be interpreted in accordance with the aforementioned definition thereof.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the average current density of 60 mA/cm2 or more...” Current density, in general, is the amount of electric current flowing per unit cross-sectional area (e.g. per unit cross-sectional area of a material, object, structure, etc.). Accordingly, Claim 1 is rendered particularly indefinite insofar as it is unclear what structure(s) and/or component(s) of the plurality of molten carbonate fuel cell stages the instantly claimed average current density describes in terms of cross-sectional area (e.g. an average current density of 60 mA per cm2 of a given electrode or electrodes of the plurality of electrodes in the fuel cell stages, of a given electrolyte or electrolytes of the plurality of electrolytes in the fuel cell stages, etc.). Proper clarification is required.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically Claim 13 states (emphasis added) that the electricity is generated “at a current density of 120 mA/cm2 or more.” Current density, in general, is the amount of electric current flowing per unit cross-sectional area (e.g. per unit cross-sectional area of a material, object, structure, etc.). Accordingly, Claim 13 is rendered particularly indefinite insofar as it is unclear what structure(s) and/or component(s) of the plurality of molten carbonate fuel cell stages the instantly claimed average current density describes in terms of cross-sectional area (e.g. a current density of 120 mA per cm2 of a given electrode or electrodes of the plurality of electrodes in the fuel cell stages, of a given electrolyte or electrolytes of the plurality of electrolytes in the fuel cell stages, etc.). Proper clarification is required.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation "the cathode." There is insufficient antecedent basis for this limitation in the claim. While each molten carbonate fuel cell stage of the instantly claimed plurality of molten carbonate fuel cell stages would be expected to comprise a cathode therein, it remains unclear which of said cathodes is the instantly claimed “the cathode.” Proper clarification is required.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "the anode." There is insufficient antecedent basis for this limitation in the claim. While each molten carbonate fuel cell stage of the instantly claimed plurality of molten carbonate fuel cell stages would be expected to comprise an anode therein, it is unclear which of said anodes is the instantly claimed “the anode.” Proper clarification is required.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation "the fuel cell." There is insufficient antecedent basis for this limitation in the claim. While each molten carbonate fuel cell stage of the instantly claimed plurality of molten carbonate fuel cell stages would be expected to comprise a molten carbonate fuel cell therein (i.e. a fuel cell therein), it is unclear which of said molten carbonate fuel cells is the instantly claimed “the fuel cell.” Proper clarification is required.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729